Exhibit 10.3

COMMON STOCK WARRANT

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"). NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK INTO
WHICH THE WARRANT MAY BE EXERCISED MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID
SECURITIES ACT, OR (II) UNLESS SOLD OR TRANSFERRED PURSUANT TO AND IN COMPLIANCE
WITH RULE 144 UNDER THE SECURITIES ACT.

WARRANT TO PURCHASE SHARES OF COMMON STOCK



Dated:

  August 18, 2009



THIS CERTIFIES THAT, for value received, ROBERT H. LORSCH ("Holder") is entitled
to subscribe for and purchase that number of shares as set forth in Section 1 of
the fully paid and nonassessable common stock, par value $0.001 per share (the
"Shares" or the "Common Stock"), of MMR INFORMATION SYSTEMS, INC., a Delaware
corporation (the "Company"), at the Warrant Price (as hereinafter defined),
subject to the provisions and upon the terms and conditions hereinafter set
forth.

Warrant Price and Number of Shares.  The "Warrant Price" per share shall be
equal to $0.13, subject to adjustment as provided in Section 7 below. This
Warrant shall be initially exercisable for Seven Thousand Six Six Hundred Five
(706,605) shares of Common Stock (the "Initial Grant").

Conditions to Exercise.  The purchase right represented by the Initial Grant
may be exercised at any time, or from time to time, in whole or in part during
the term commencing on the date hereof and ending at 5:00 P.M. New York time on
August 18, 2014.  

Method of Exercise; Payment; Issuance of Shares; Issuance of New Warrant.

Cash Exercise. Subject to Sections 1 and 2 hereof, the purchase rights
represented by this Warrant may be exercised by the Holder hereof, in whole or
in part, by the surrender of this Warrant (with a duly executed Notice of
Exercise in the form attached hereto) at the principal office of the Company (as
set forth in Section 17 below) and by payment to the Company, by check, of an
amount equal to the then applicable Warrant Price per share multiplied by the
number of shares then being purchased. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be in the name of, and delivered to, the Holder hereof, or as
such Holder may direct (subject to the terms of transfer contained herein and
upon payment by such Holder hereof of any applicable transfer taxes). Such
delivery shall be made within 10 days after exercise of the Warrant and at the
Company's expense and, unless this Warrant has been fully exercised or expired,
a new Warrant having terms and conditions substantially similar to this Warrant
and representing the portion of the Shares, if any, with respect to which this
Warrant shall not have been exercised, shall also be issued to the Holder hereof
within 10 days after exercise of the Warrant.

Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section 3(a),
Holder may elect to receive shares equal to the value of this Warrant (or of any
portion thereof remaining unexercised) by surrender of this Warrant at the
principal office of the Company together with notice of

--------------------------------------------------------------------------------



such election, in which event the Company shall issue to Holder the number of
shares of the Company's Common Stock computed using the following formula:

X = Y (A-B)
    A

Where X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock purchasable under this Warrant (at the
date of such calculation).

A = the Fair Market Value of one share of the Company's Common Stock (at the
date of such calculation).

B = Warrant Price per share (as adjusted to the date of such calculation).

Fair Market Value. For purposes of this Section 3, "Fair Market Value" of one
share of the Company's Common Stock shall mean the arithmetic average of the
VWAP of the Common Stock for the ten (10) consecutive Trading Days ending on the
day that is three (3) Trading Days prior to the applicable date of determination
of Fair Market Value.

Definitions. For the purposes of this Warrant:

"Trading Day" means a day on which the principal Trading Market is open for
business.

"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange.

"VWAP" means, as of any date of determination, the dollar volume-weighted
average price for the Common Stock on the Trading Market during the period
beginning at 9:30:01 a.m., New York Time (or such other time as the Trading
Market publicly announces is the official open of trading), and ending at
4:00:00 p.m., New York Time (or such other time as the Trading Market publicly
announces is the official close of trading) as reported by Bloomberg Financial
Markets ("Bloomberg") through its "Volume at Price" functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of the Common
Stock in the over-the-counter market on the electronic bulletin board for such
security during the period beginning at 9:30:01 a.m., New York Time (or such
other time as such market publicly announces is the official open of trading),
and ending at 4:00:00 p.m., New York Time (or such other time as such market
publicly announces is the official close of trading) as reported by Bloomberg,
or, if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the "pink sheets" by Pink Sheets LLC. If the VWAP cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, then the VWAP on such date shall be the fair market value as determined
in good faith by the Board of Directors of the Company. All such

2

--------------------------------------------------------------------------------



determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

Automatic Exercise. To the extent this Warrant is not previously exercised, it
shall be automatically exercised in accordance with Sections 3(b) and
3(c) hereof (even if not surrendered) immediately before its expiration.

Legends; Removal of Legends.

Legends. Each certificate representing the Securities shall be endorsed with the
following legend:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS (1) PURSUANT TO SEC RULE 144, (2) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH
SECURITIES, OR (3) THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF
THESE SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT.

The Company need not enter into its stock register a transfer of Securities
unless the conditions specified in the foregoing legend are satisfied. The
Company may also instruct its transfer agent not to register the transfer of any
of the Shares unless the conditions specified in the foregoing legend are
satisfied.

Removal of Legend and Transfer Restrictions. The legend relating to the
Securities Act endorsed on a certificate pursuant to paragraph 4(a) of this
Warrant and the stop transfer instructions with respect to the Warrant and the
shares of Common Stock issuable upon exercise of the Warrant (collectively, the
"Securities") represented by such certificate shall be removed and the Company
shall issue a certificate without such legend to the Holder of the Securities if
(i) the Securities are registered under the Securities Act and a prospectus
meeting the requirements of Section 10 of the Act is available or (ii) the
Holder provides to the Company an opinion of counsel for the Holder reasonably
satisfactory to the Company, to the effect that public sale, transfer or
assignment of the Securities may be made without registration and without
compliance with any restriction such as Rule 144.

Assignment. This Warrant may not be pledged, sold, assigned or transferred
except (i) to any subsidiary wholly owned (directly or through intermediate
wholly owned subsidiaries) by the Holder, (ii) to any director, stockholder or
executive officer of the Holder, (iii) to any limited liability company,
partnership or other entity resulting from any merger, consolidation or other
reorganization to which Holder is a party or any limited liability company,
partnership or other person or entity to which Holder may transfer all or
substantially all of Holder's assets and business, or (iv) with the express
written consent of the Company, which may be withheld in its sole discretion (in
each case, a "Permitted Transferee"); provided, however, that any such transfer
shall only be made in compliance with applicable federal and state securities
laws. Any pledge, sale, assignment or transfer in violation of the foregoing
shall be null and void. It shall be a condition to any transfer of this Warrant
that, at the time of such transfer, the Permitted Transferee shall provide the
Company with a representation in writing that

3

--------------------------------------------------------------------------------



the Permitted Transferee is acquiring this Warrant and the shares of Common
Stock to be issued upon exercise, for investment purposes only and not with a
view to any sale or distribution, or will provide the Company with a statement
of pertinent facts covering any proposed distribution. As further condition to
any transfer, the Holder shall surrender this Warrant to the Company and the
Permitted Transferee shall receive and accept a new Warrant, of like tenor and
date, executed by the Company.

Stock Fully Paid; Reservation of Shares.  All Shares which may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance, be
fully paid and nonassessable, and free from all taxes, liens, and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times use
its reasonable efforts to have authorized, and reserved for issuance upon
exercise of the purchase rights evidenced by this Warrant, a sufficient number
of shares of its Common Stock to provide for the exercise of the rights
represented by this Warrant.

Certain Adjustments.

1.1    Stock Dividends and Splits

. If the Company, at any time while this Warrant is outstanding, (i) pays a
stock dividend on its Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock, (ii)
subdivides outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Warrant Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.



Merger, Consolidation, Reclassification or Reorganization. In case of any change
in the Common Stock through merger, consolidation, reclassification,
reorganization, partial or complete liquidation, purchase of substantially all
the assets of the Company, or other change in the capital structure of the
Company, then, as a condition of such change, lawful and adequate provision will
be made so that the Holder will have the right thereafter to receive upon the
exercise of the Warrant the kind and amount of shares of stock or other
securities or property to which he would have been entitled if, immediately
prior to such event, he had held the number of Shares obtainable upon the
exercise of the Warrant. In any such case, appropriate adjustment will be made
in the application of the provisions set forth herein with respect to the rights
and interest thereafter of the Holder, to the end that the provisions set forth
herein will thereafter be applicable, as nearly as reasonably may be, in
relation to any shares of stock or other property thereafter deliverable upon
the exercise of the Warrant. The Company will not permit any change in its
capital structure to occur unless the issuer of the shares of stock or other
securities to be received by the Holder, if not the Company, agrees to be bound
by and comply with the provisions of this Warrant.

Number of Shares. Simultaneously with any adjustment to the Warrant Price
pursuant to Section 7(a) above, the number of shares of Common Stock that may be
purchased upon exercise of this Warrant shall be adjusted proportionately, so
that after such adjustment the aggregate Warrant Price payable hereunder for the
increased number of shares of Common Stock shall be the same as the aggregate
Warrant Price in effect immediately prior to such adjustment.

4

--------------------------------------------------------------------------------



Calculations. All calculations under this Section 7 shall be made to the nearest
cent or the nearest 1/100th of a share, as applicable. The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company.

Notice of Adjustments.  Whenever any Warrant Price shall be adjusted pursuant to
Section 7 hereof, the Company shall prepare a certificate signed by its chief
financial officer setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the Warrant Price and number of Shares issuable upon
exercise of the Warrant after giving effect to such adjustment, and shall cause
copies of such certificate to be mailed (by certified or registered mail, return
receipt required, postage prepaid) within thirty (30) days of such adjustment to
the Holder of this Warrant as set forth in Section 17 hereof.

Transferability of Warrant. This Warrant is transferable on the books of the
Company at its principal office by the registered Holder hereof upon surrender
of this Warrant properly endorsed, subject to compliance with Section 5 and
applicable federal and state securities laws. The Company shall issue and
deliver to the transferee a new Warrant representing the Warrant so transferred.
Upon any partial transfer, the Company will issue and deliver to Holder a new
Warrant with respect to the Warrant not so transferred.

No Fractional Shares.  No fractional share of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional share the
Company shall make a cash payment therefor upon the basis of the Warrant Price
then in effect.

Charges, Taxes and Expenses. Issuance of certificates for shares of Common Stock
upon the exercise of this Warrant shall be made without charge to the Holder for
any United States or state of the United States documentary stamp tax or other
incidental expense with respect to the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder.

No Stockholder Rights Until Exercise. This Warrant does not entitle the Holder
hereof to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof.

Registry of Warrant. The Company shall maintain a registry showing the name and
address of the registered Holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of the Company, and the Company and Holder shall be entitled to
rely in all respects, prior to written notice to the contrary, upon such
registry.

Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft, or destruction, of
indemnity reasonably satisfactory to it, and, if mutilated, upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new
Warrant, having terms and conditions substantially identical to this Warrant, in
lieu hereof.

Miscellaneous.

Issue Date.  The provisions of this Warrant shall be construed and shall be
given effect in all respect as if it had been issued and delivered by the
Company on the date hereof.

Successors.  This Warrant shall be binding upon any successors or assigns of the
Company.

5

--------------------------------------------------------------------------------



Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflict of law
principles, and notwithstanding the fact that one or more counterparts hereof
may be executed outside of the state, or one or more of the obligations of the
parties hereunder are to be performed outside of the state. With respect to any
disputes arising out of or related to this Warrant, the parties consent to the
exclusive jurisdiction of, and venue in, the state courts in Los Angeles County
in the State of California (or in the event of exclusive federal jurisdiction,
the courts of the Central District of California sitting in Los Angeles County,
California).

Headings.  The headings used in this Warrant are used for convenience only and
are not to be considered in construing or interpreting this Warrant.

Saturdays, Sundays, Holidays.  If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday or a Sunday or shall be a legal holiday in the State of California,
then such action may be taken or such right may be exercised on the next
succeeding day not a legal holiday.

Execution and Counterparts. This Warrant may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one instrument.
Any or all of such counterparts may be executed within or outside the State of
California. Any one of such counterparts shall be sufficient for the purpose of
proving the existence and terms of this Warrant, and no party shall be required
to produce an original or all of such counterparts in making such proof.

No Impairment. The Company shall not by any action including, without
limitation, amending its articles or certificate of incorporation or by-laws,
any reorganization, transfer of assets, consolidation, merger, share exchange
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of the Warrant
or impair the ability of the Holder(s) to realize upon the intended economic
value hereof, but will at all times in good faith assist in the carrying out of
all such terms and in the taking of all such action as may be necessary or
appropriate to protect the rights of the Holder(s) hereof against impairment.

Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day; (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company or to Holder, as applicable, at the respective addresses set
forth on the signature page to this Warrant or at such other address(es) as they
may designate, respectively, by ten (10) days advance written notice to the
other party hereto.

Modification and Waiver. The Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
Company and the Holder of the Warrant.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



 

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Holder have each caused this Warrant to be
executed by an officer thereunto duly authorized.

 

Dated as of August 18, 2009.

 

MMR INFORMATION SYSTEMS, INC.

 

By:

 /s/

 

 

 

 

Name:

Naj Allana

 

 

 

 

Title:

Chief Financial Officer

 



 

HOLDER

 

By:

/s/

 

 

 

 

Name:

Robert H. Lorsch  

 

 

 

 

 

 

--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO:                

1.          The undersigned Warrantholder ("Holder") elects to acquire shares of
the Common Stock (the "Common Stock") of MMR Information Systems Inc. (the
"Company"), pursuant to the terms of the Common Stock Warrant dated
[________________], 2009 (the "Warrant").

2.          The Holder exercises its rights under the Warrant as set forth
below:

o The Holder elects to purchase _________ shares of Common Stock as provided in
Section 3(a) and 3(c) and tenders herewith a check in the amount of $_______ as
payment of the Warrant Price.





o The Holder elects to net issue exercise the Warrant for shares of Common Stock
as provided in Section 3(b) and 3(c) of the Warrant.



3.          The Holder surrenders the Warrant with this Notice of Exercise.

4.          The Holder represents that it is acquiring the aforesaid shares of
Common Stock for investment and not with a view to, or for resale in connection
with, distribution and that the Holder has no present intention of distributing
or reselling the shares unless in compliance with all applicable federal and
state securities laws.

5.          Please issue a certificate representing the shares of the Common
Stock in the name of the Holder or in such other name as is specified below: 

  Name:               Address:               Taxpayer I.D.:            

 

  [_______________________________] By: ______________________________________  
      Name: ______________________________________         Title:
______________________________________         Date:
______________________________________  

--------------------------------------------------------------------------------

